                                                    Entered on Docket
                                                    May 12, 2020
                                                    EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA
 1     CHAPTER 13 STANDING TRUSTEE
       DEVIN L. PACE #256514
 2     NANETTE DUMAS #148261
       JANE Z. BOHRER #243692                     The following constitutes the order of the Court.
 3
       P O Box 50013
                                                  Signed: May 12, 2020
       San Jose, CA 95150-0013
 4     Telephone: (408) 354-4413
       Facsimile: (408) 354-5513
 5
                                                   ______________________________________________
 6                                                 Stephen L. Johnson
                                                   U.S. Bankruptcy Judge
 7
                             UNITED STATES BANKRUPTCY COURT
 8
                         NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9
       IN RE:                                           CHAPTER 13 CASE NO. 19-52067 SLJ
10

11                                                      ORDER ON TRUSTEE’S MOTION
       JAMSHID DARYANABARD,                             TO DISMISS
12
                                                        Hearing Date: May 14, 2020
13                                                      Hearing Time: 11:00 a.m.
                          Debtor(s)                     Judge: Hon. Stephen L. Johnson
14
                                                        Place: U.S. Bankruptcy Court
15                                                             280 S. First St., Courtroom 9
                                                               San Jose, California 95113
16

17

18              Devin Derham-Burk, the Chapter 13 Standing Trustee (“Trustee”), filed and served a
19     Motion to Dismiss this case (“Motion”) on March 30, 2020. [Docket #38]. On March 30, 2020,
20
       Trustee filed and served a Notice of Hearing on the Motion to Dismiss in compliance with
21
       Bankruptcy Local Rule 9014-1(b)(2) and (c)(2). The Court finds that notice was proper and has
22
       considered all pleadings and evidence before it and good cause appearing,
23

24              IT IS HEREBY ORDERED as follows:

25              1.     Debtor(s) shall confirm a Chapter 13 Plan by September 24, 2020;

26

27

                                                                                               1 of 3



     Case: 19-52067     Doc# 43       Filed: 05/12/20   Entered: 05/12/20 16:25:20       Page 1 of 3
 1           2.       The Clerk of the Court shall dismiss this case if a Plan has not been confirmed by

 2         close of business on September 24, 2020.
 3

 4
                                             ***END OF ORDER***
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                                              2 of 3



     Case: 19-52067     Doc# 43     Filed: 05/12/20    Entered: 05/12/20 16:25:20       Page 2 of 3
 1                                         COURT SERVICE LIST

 2     Registered ECF Participants will receive an electronically mailed copy of the foregoing
       document.
 3

 4     Non-registered parties, and/or those not represented by a registered ECF participant:

 5
       NONE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                                                 3 of 3



     Case: 19-52067     Doc# 43     Filed: 05/12/20     Entered: 05/12/20 16:25:20       Page 3 of 3
